Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 3/2/2021 has been entered.  New claim 51 was added.
Claims 1, 3-8, 10-12, 16, 17, 19, 20, 22, 31, 34, 35 and 42-51 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 3/2/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 43 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant fails to properly further limit claims 43 and 44 because they depend on claim 22.  Claim 22 already recites the limitations of providing amine surfactant and optional diluent, providing acid herbicide, providing inorganic acid, and combining the amine surfactant with the acid herbicide and inorganic acid to produce an herbicide concentrate composition.  Claims 43 and 44 fail to further limit claim 22.  Instead, the claims attempt to make new compositions, namely a surfactant-acid herbicide solution and a surfactant-inorganic acid solution which is improper.  Applicant should set forth further steps that limit the herbicide concentrate produced in claim 22.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that the specification supports the surfactant-inorganic acid solution comprising not more than 0.5 weight percent of other ingredients.  The Examiner is not persuaded by this argument.  The specification [0062] only supports not more than 0.5 weight percent other ingredients (such as added water) and there is no disclosure of the acid herbicide being not more than 0.5 weight percent.  Rather the disclosure supports 25-55 wt% acid herbicide [0088].  Therefore, claims 34 and 51 are drawn to new matter.

Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

Claims 1, 3-8, 10-12, 16, 17, 19, 20, 34, 35, 42, 45 and 48-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 6,906,004; June 14, 2005).
Applicant’s Invention
Applicant claims a concentrate comprising a) amine surfactant, b) inorganic acid, c) acid herbicide and less than 20% w/w water.
Applicant claims a solution comprising 70-97% w/w amine surfactant, 3-30% inorganic acid, an acid herbicide and not more than 10% w/w water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Parrish teaches herbicide compositions and methods for their preparation and use wherein the herbicides are in acid form and the formulations further comprise an acidifying agent (abstract).  Herbicides include the phenoxy herbicide 2, 4-D (column 4, lines 51-58).  Formulations contain concentrated inorganic acids, including sulfuric acid, which maintains the pH below 7 and preferably below the pKa of the herbicide (column 5, line 58 through column 7, line 14).  In microemulsion forming concentrates, the acid herbicide is dissolved in surfactant and optionally contains water or organic solvent (column 9, lines 8-17).   Formulations are clear, opaque or translucent.  Preferred surfactants include tallow amine surfactants as a 
	  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Parrish does not teach less than 10% water and less than 0.5% herbicide.  However, Parrish teaches that the amounts of the surfactant and herbicide compound can be any useful amount sufficient to form a useful composition and concentrates may or may not be diluted with water (column 11, lines 47-67, column 12, 29-38).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Parrish and adjust the amount of water to less than 10% with a reasonable expectation of success.  One would have been motivated at the time of the invention to adjust the amount of water to less .  

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that Parrish fails to teach a self-buffering concentrate and the property is unexpected.  The Examiner is not persuaded by this argument.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.
  Parrish teach concentrated inorganic acids, including sulfuric acid, which maintain the pH below 7 (column 5, line 58 through column 7, line 14).  The formulations are clear, opaque or translucent and preferred surfactants include tallow amine surfactant as a cationic surfactant (column 9, lines 18-58; column 3, lines 42-46).  Therefore, Parrish teaches self-buffering formulations comprising concentrated inorganic acids with amine surfactants to form homogeneous and self-buffering formulations.

Claims 22, 31, 43, 44, 46 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 6,906,004; June 14, 2005).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Parrish teaches herbicide compositions and methods for their preparation and use wherein the herbicides are in acid form and the formulations further comprise an acidifying agent (abstract).  Herbicides include the phenoxy herbicide 2, 4-D (column 4, lines 51-58).  Formulations contain concentrated inorganic acids, including sulfuric acid, which maintains the pH below 7 and preferably below the pKa of the herbicide (column 5, line 58 through column 7, line 14).  In microemulsion forming concentrates, the acid herbicide is dissolved in surfactant and optionally contains water or organic solvent (column 9, lines 8-17).   Formulations are clear, opaque or translucent.  Preferred surfactants include tallow amine surfactants such as a cationic surfactant (column 9, lines 18-58; column 3, lines 42-46).  Exemplary MFCs include 10-40% acid herbicide and 60-90% surfactant (column 11, lines 47-67).  The concentrates are prepared by heating to a temperature of about 100-200 degrees Fahrenheit (column 12, lines 1-21). The acidifying agent can be added at any stage of the process by combining and mixing (column 12, lines 25-28).  Other ingredients include propylene 
	  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Parrish does not teach when the acidifier is added.  However, Parrish teaches that it may be added at any stage of preparation.  Concentrates with or without the acidifier are contemplated (column 19, lines 43-65).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Parrish and combine the herbicide, surfactant and acidifier with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine all ingredients .  

Conclusion
No claims allowed.           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617